 



Exhibit 10.1
[U.S. $1,500,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of May 9, 2006
among
APACHE CORPORATION,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
CITIBANK, N.A., and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents,
and
BNP PARIBAS and
UBS LOAN FINANCE LLC,
as Co-Documentation Agents,
 
J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC. and
BANC OF AMERICA SECURITIES, LLC,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.1 Defined Terms
    1  
 
       
SECTION 1.2 Classification of Loans and Borrowings
    14  
 
       
SECTION 1.3 Terms Generally
    14  
 
       
SECTION 1.4 Accounting Terms; GAAP
    14  
 
       
ARTICLE II THE CREDITS
    14  
 
       
SECTION 2.1 The Facility; Commitments
    14  
 
       
SECTION 2.2 Loans and Borrowings
    15  
 
       
SECTION 2.3 Requests for Revolving Borrowings
    16  
 
       
SECTION 2.4 Competitive Bid Procedure
    16  
 
       
SECTION 2.5 Funding of Borrowings
    18  
 
       
SECTION 2.6 Extension of Maturity Date and of Commitments
    19  
 
       
SECTION 2.7 Interest Elections
    20  
 
       
SECTION 2.8 Termination and Reduction of Commitments
    22  
 
       
SECTION 2.9 Repayment of Loans; Evidence of Debt
    22  
 
       
SECTION 2.10 Prepayment of Loans
    23  
 
       
SECTION 2.11 Fees
    24  
 
       
SECTION 2.12 Interest
    24  
 
       
SECTION 2.13 Alternate Rate of Interest
    25  
 
       
SECTION 2.14 Increased Costs
    25  
 
       
SECTION 2.15 Break Funding Payments
    26  
 
       
SECTION 2.16 Taxes
    27  
 
       
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    28  
 
       
SECTION 2.18 Mitigation Obligations; Replacement of Lenders
    29  
 
       
SECTION 2.19 Currency Conversion and Currency Indemnity
    30  
 
       
SECTION 2.20 Additional Borrowers
    31  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    32  
 
       
SECTION 3.1 Organization
    32  
 
       
SECTION 3.2 Authorization and Validity
    32  
 
       
SECTION 3.3 Government Approval and Regulation
    33  
 
       
SECTION 3.4 Pension and Welfare Plans
    33  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 3.5 Regulation U
    33  
 
       
SECTION 3.6 Taxes
    33  
 
       
SECTION 3.7 Subsidiaries; Restricted Subsidiaries
    33  
 
       
ARTICLE IV CONDITIONS
    34  
 
       
SECTION 4.1 Effectiveness
    34  
 
       
SECTION 4.2 All Loans
    35  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    36  
 
       
SECTION 5.1 Financial Reporting and Notices
    36  
 
       
SECTION 5.2 Compliance with Laws
    37  
 
       
SECTION 5.3 Maintenance of Properties
    37  
 
       
SECTION 5.4 Insurance
    37  
 
       
SECTION 5.5 Books and Records
    37  
 
       
SECTION 5.6 [Intentionally omitted]
    38  
 
       
SECTION 5.7 Use of Proceeds
    38  
 
       
ARTICLE VI FINANCIAL COVENANTS
    38  
 
       
SECTION 6.1 Ratio of Total Debt to Capital
    38  
 
       
ARTICLE VII NEGATIVE COVENANTS
    38  
 
       
SECTION 7.1 Liens
    38  
 
       
SECTION 7.2 Mergers
    40  
 
       
SECTION 7.3 Asset Dispositions
    40  
 
       
SECTION 7.4 Transactions with Affiliates
    40  
 
       
SECTION 7.5 Restrictive Agreements
    40  
 
       
SECTION 7.6 Guaranties
    40  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    41  
 
       
SECTION 8.1 Listing of Events of Default
    41  
 
       
SECTION 8.2 Action if Bankruptcy
    42  
 
       
SECTION 8.3 Action if Other Event of Default
    42  
 
       
ARTICLE IX AGENTS
    43  
 
       
ARTICLE X MISCELLANEOUS
    45  
 
       
SECTION 10.1 Notices
    45  
 
       
SECTION 10.2 Waivers; Amendments
    46  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 10.3 Expenses; Indemnity; Damage Waiver
    47  
 
       
SECTION 10.4 Successors and Assigns
    48  
 
       
SECTION 10.5 Survival
    50  
 
       
SECTION 10.6 Counterparts; Integration; Effectiveness
    50  
 
       
SECTION 10.7 Severability
    51  
 
       
SECTION 10.8 Right of Setoff
    51  
 
       
SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    51  
 
       
SECTION 10.10 Headings
    52  
 
       
SECTION 10.11 Confidentiality
    52  
 
       
SECTION 10.12 Interest Rate Limitation
    53  
 
       
SECTION 10.13 Joint and Several Obligations
    54  
 
       
SECTION 10.14 USA PATRIOT Act Notice
    54  
 
       
SECTION 10.15 NO ORAL AGREEMENTS
    55  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
SCHEDULES AND EXHIBITS
EXHIBITS:

     
Exhibit A
  Form of Legal Opinion of Thompson & Knight LLP
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Borrowing/Interest Election Request
Exhibit E
  Form of Competitive Bid Quote Request
Exhibit F
  Form of Notice of Competitive Bid Quote Request
Exhibit G
  Form of Competitive Bid
Exhibit H
  Form of Competitive Bid Accept/Reject Letter
Exhibit I
  Form of Additional Borrower Counterpart

SCHEDULES:

     
Schedule 2.1
  Commitments
Schedule 3.7
  Subsidiaries; Restricted Subsidiaries
Schedule 7.1
  Liens

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 9, 2006, is
among APACHE CORPORATION, a Delaware corporation (“Apache” and, together with
each other Person that becomes an Additional Borrower pursuant to Section 2.20,
the “Borrower”), the LENDERS (as defined below) party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, CITIBANK, N.A. and BANK OF AMERICA, N.A.,
as Co-Syndication Agents, and BNP PARIBAS and UBS LOAN FINANCE LLC, as
Co-Documentation Agents.
R E C I T A L S
     A. The Borrower, the Administrative Agent, and the other agents and lenders
party thereto, have entered into that certain Credit Agreement, dated as of
May 28, 2004 (the “Existing Credit Agreement”), pursuant to which the lenders
party thereto agreed to make Loans (as defined in the Existing Credit Agreement
and herein called, respectively, the “Existing 2004 Loans”).
     B. On the terms and subject to the conditions of this Agreement, all
Existing 2004 Loans, if any, outstanding on the Effective Date (as hereinafter
defined) shall, on the Effective Date, be renewed, restated, extended and
converted into (but shall not be deemed to be repaid) Loans under this
Agreement.
     C. The Company, the Lenders, the Administrative Agent, and the other agents
party hereto hereby amend the Existing Credit Agreement and restate the Existing
Credit Agreement in its entirety as follows:
ARTICLE I
Definitions
     SECTION 1.1 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Accepting Lenders” is defined in Section 2.6(c).
     “Additional Borrower” means any Person which becomes a Borrower under this
Agreement pursuant to Section 2.20.
     “Additional Borrower Counterpart” is defined in Section 2.20.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means each of the Administrative Agent, the Co-Syndication Agents,
and Co-Documentation Agents.
     “Agreed Currency” is defined in Section 2.19(a).
     “Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, supplemented, restated or otherwise modified and in effect from time to
time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Apache” is defined in the preamble.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means, for any day, (i) with respect to any Eurodollar
Loan, the applicable rate per annum set forth below under the caption
“Eurodollar Margin” plus the Commitment Utilization Margin, if any, or (ii) with
respect to the Facility Fees payable hereunder, the applicable rate per annum
set forth below under the caption “Facility Fee”, in either case, based upon the
ratings by Moody’s, S&P and Fitch, respectively, applicable on such date to the
Index Debt:

                      Facility Fee (in   Eurodollar Margin (in Index Debt
Ratings:   basis points)   basis points)
Category 1: ³A+/A1
    4.5       10.5  
Category 2: A/A2
    5.0       15.0  
Category 3: A-/A3
    6.0       19.0  
Category 4: BBB+/Baa1
    7.0       23.0  
Category 5: < BBB/Baa2
    9.0       31.0  

2



--------------------------------------------------------------------------------



 



     For purposes of the foregoing, (i) if either Moody’s, S&P or Fitch shall
not have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the penultimate sentence of this definition), then
such rating agency shall be deemed to have established a rating in Category 5;
(ii) if the ratings established or deemed to have been established by Moody’s,
S&P and Fitch for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the highest two ratings, unless the highest
two ratings shall fall within different Categories in which case the Applicable
Rate shall be based on the lower of the highest two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s, S&P and Fitch
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s, S&P or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation. Changes in the Applicable Rate will occur automatically without prior
notice.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to Apache, the Chairman, the
President, the Executive Vice President and Chief Financial Officer and the Vice
President and Treasurer of Apache, and any officer or employee of Apache
specified as such to the Administrative Agent in writing by any of the
aforementioned officers of Apache, and with respect to any Additional Borrower,
the Chairman, the Vice Chairman, the President, the Executive Vice President and
Chief Financial Officer and the Vice President and Treasurer of such Additional
Borrower, and any officer or employee of such Additional Borrower specified as
such to the Administrative Agent in writing by any of the aforementioned
officers of such Additional Borrower.
     “Availability Period” means, with respect to any Lender, the period from
and including the Effective Date to but excluding the earlier of the Maturity
Date and the date of termination of the Commitment of such Lender; provided,
however, that no Commitment of any Lender shall terminate prior to the Maturity
Date except as provided in Sections 2.6, 2.8, 4.1, 8.2, 8.3 and 10.4.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Apache Corporation, a Delaware corporation, and each other
Person that becomes an Additional Borrower pursuant to Section 2.20.

3



--------------------------------------------------------------------------------



 



     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.
     “Borrowing Request” means a request by Borrower for a Revolving Borrowing
in accordance with Section 2.3, in substantially the form of Exhibit D or any
other form approved by the Administrative Agent.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital” means the consolidated shareholder’s equity of Borrower and its
Subsidiaries plus the consolidated Debt of Borrower and its Subsidiaries.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.
     “Certificate of Extension” means a certificate of Borrower, executed by an
Authorized Officer and delivered to the Administrative Agent, in a form
acceptable to the Administrative Agent, which requests an extension of the then
scheduled Maturity Date pursuant to Section 2.6.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.16(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Competitive Loans.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Co-Documentation Agents” means BNP Paribas and UBS Loan Finance LLC, in
their capacity as co-documentation agents.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans, as such commitment may be (a) reduced from time
to time pursuant to Section 2.8, (b) reduced or increased from time to time
pursuant to Section 2.6 or pursuant to assignments by or to such Lender pursuant
to Section 10.4 and (c) terminated pursuant to Sections 4.1, 8.2 or 8.3. The
amount of the Commitment represents such Lender’s maximum Revolving Credit
Exposure hereunder. The initial amount of each Lender’s Commitment is set forth
on Schedule 2.1, or in the Assignment and Acceptance pursuant to which such
Lender shall

4



--------------------------------------------------------------------------------



 



have assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $1,500,000,000.
     “Commitment Utilization” means, for any period, the ratio of (i) the
aggregate principal amount of then outstanding Loans (other than any Competitive
Loans) to (ii) the then aggregate amount of the Commitments.
     “Commitment Utilization Margin” means, on any date, if the Commitment
Utilization is less than 50%, then an amount equal to zero basis points per
annum (0 bps) and, if the Commitment Utilization is greater than or equal to
50%, then an amount equal to 5.0 basis points per annum. Changes in the
Commitment Utilization Margin will occur automatically without prior notice.
     “Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.4, in substantially the form of Exhibit G or any other
form approved by the Administrative Agent.
     “Competitive Bid Accept/Reject Letter” means a letter in substantially the
form of Exhibit H or any other form approved by the Administrative Agent.
     “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
     “Competitive Bid Request” means a request by Borrower for Competitive Bids
in accordance with Section 2.4, in substantially the form of Exhibit E or any
other form approved by the Administrative Agent.
     “Competitive Loan” means a Loan made pursuant to Section 2.4.
     “Consolidated Assets” means the total assets of the Borrower and its
subsidiaries which would be shown as assets on a consolidated balance sheet of
Borrower and its subsidiaries prepared in accordance with GAAP.
     “Consolidated Tangible Net Worth” means (i) the consolidated shareholder’s
equity of Borrower and its Subsidiaries (determined in accordance with GAAP),
less (ii) the amount of consolidated intangible assets of Borrower and its
Subsidiaries, plus (iii) the aggregate amount of any non-cash write downs, on a
consolidated basis, by Borrower and its Subsidiaries during the term hereof.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 (b) or 414 (c) of the Internal Revenue Code
or Section 4001 of ERISA.

5



--------------------------------------------------------------------------------



 



     “Co-Syndication Agents” means Citibank, N.A. and Bank of America, N.A., in
their capacity as co-syndication agents.
     “Debt” of any Person means indebtedness, including capital leases, shown as
debt on a consolidated balance sheet of such Person prepared in accordance with
GAAP.
     “Declining Lenders” is defined in Section 2.6(c).
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means a date agreed upon by Borrower and the
Administrative Agent as the date on which the conditions specified in
Section 4.1 of this Agreement are satisfied (or waived in accordance with
Section 10.2 of this Agreement).
     “Effectiveness Notice” means a notice and certificate of Borrower properly
executed by an Authorized Officer of Borrower addressed to the Lenders and
delivered to the Administrative Agent, in sufficient number of counterparts to
provide one for each such lender and each agent under this Agreement, whereby
Borrower certifies satisfaction of all the conditions precedent to the
effectiveness under Section 4.1 of this Agreement.
     “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders) relating to public health and safety and protection of
the environment.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated

6



--------------------------------------------------------------------------------



 



funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).
     “Event of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 2.18(b)), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
     “Existing Credit Facility” is defined in Recital A.
     “Existing 2004 Loans” is defined in Recital A.
     “Facility Fee” is defined in Section 2.11(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received

7



--------------------------------------------------------------------------------



 



by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
     “Fitch” means Fitch, Inc. and any affiliate or successor thereto that is a
nationally recognized rating agency in the United States.
     “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum (expressed as
a decimal to no more than four (4) decimal places) specified by the Lender
making such Competitive Loan in its related Competitive Bid.
     “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
     “Foreign Lender” means any Lender that is not organized under the laws of,
or resident, in the United States. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles as in effect from
time to time, applied on a basis consistent with the most recent financial
statements of Borrower and its Subsidiaries delivered to the Lenders pursuant
hereto.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hazardous Material” means (a) any “hazardous substance,” as defined by
CERCLA; (b) any “hazardous waste,” as defined by the Resource Conservation and
Recovery Act; or (c) any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance within the meaning of any other
Environmental Law.
     “Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or
other contingent obligations in respect of the Debt of any other Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of Borrower that is not guaranteed by any other
Person or subject to any other credit enhancement.
     “Interest Election Request” means a request by Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.7, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a

8



--------------------------------------------------------------------------------



 



Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period, and (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing.
     “Interest Period” means (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Administrative Agent, such other
day, in the calendar month that is one, two, three or six months (or, with the
consent of each Lender, nine or twelve months) thereafter, as Borrower may
elect, (b) with respect to any Fixed Rate Borrowing, the period (which shall not
be less than seven (7) days or more than 360 days) commencing on the date of
such Borrowing and ending on the date specified in the applicable Competitive
Bid Request; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “Judgment Currency” is defined in Section 2.19(b).
     “Lenders” means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as reasonably determined by the
Administrative Agent and Borrower from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the

9



--------------------------------------------------------------------------------



 



London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
     “Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness; (i) production payments and (ii) liens required by statute and
created in favor of U.S. governmental entities to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.
     “Loan Document” means this Agreement, any Borrowing Request, any Interest
Election Request, any Competitive Bid Quote Request, any Notice of Competitive
Bid Quote Request, any Competitive Bid, any Competitive Bid Accept/Reject
Letter, any Certificate of Extension, any Assignment and Acceptance, any
Additional Borrower Counterpart, any election notice, the agreement with respect
to fees described in Section 2.11(b), and each other agreement, document or
instrument delivered by Borrower or any other Person in connection with this
Agreement, as such may be amended from time to time.
     “Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.
     “Margin” means, with respect to any Competitive Loan bearing interest at a
rate based on the LIBO Rate, the marginal rate of interest, if any, to be added
to or subtracted from the LIBO Rate to determine the rate of interest applicable
to such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
     “Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole. No matter shall be considered to result, or be expected to
result, in a Material Adverse Effect unless such matter causes Borrower and its
Subsidiaries, on a consolidated basis, to suffer a loss or incur a cost equal to
at least ten percent (10%) of Borrower’s Consolidated Tangible Net Worth.
     “Maturity Date” means the Original Maturity Date, or such other later date
as may result from any extension requested by Borrower and consented to by some
or all of the Lenders pursuant to Section 2.6.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency in the United States.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Notice of Competitive Bid Request” means a notice of request by Borrower
for Competitive Bids sent by the Administrative Agent to each Lender in
accordance with Section 2.4, in substantially the form of Exhibit F or any other
form approved by the Administrative Agent.

10



--------------------------------------------------------------------------------



 



     “Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all accrued and unpaid interest and Facility Fees
plus (iii) all other obligations of Borrower or any Subsidiary to any Lender or
any Agent, whether or not contingent, arising under or in connection with any of
the Loan Documents.
     “Original Maturity Date” means May 28, 2011.
     “Other Currency” is defined in Section 2.19(a).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Pension Plan” means a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which a
Borrower or any corporation, trade or business that is, along with a Borrower, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City which rate may not be the lowest rate offered;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
     “Property” means (i) any property owned or leased by Borrower or any
Subsidiary, or any interest of Borrower or any Subsidiary in property, which is
considered by Borrower to be capable of producing oil, gas, or minerals in
commercial quantities, (ii) any interest of Borrower or any Subsidiary in any
refinery, processing or manufacturing plant owned or leased by Borrower or any
manufacturing plant owned or leased by Borrower or any Subsidiary, (iii) any
interest of Borrower or any Subsidiary in all present and future oil, gas, other
liquid and gaseous hydrocarbons, and other minerals now or hereafter produced
from any other Property or to which Borrower or any Subsidiary may be entitled
as a result of its ownership of any Property, and

11



--------------------------------------------------------------------------------



 



(iv) all real and personal assets owned or leased by Borrower or any Subsidiary
used in the drilling, gathering, processing, transportation, or marketing of any
oil, gas, and other hydrocarbons or minerals, except (a) any such real or
personal assets related thereto employed in transportation, distribution or
marketing or (b) any interest of Borrower or any Subsidiary in, any refinery,
processing or manufacturing plant, or portion thereof, which property described
in clauses (a) or (b), in the opinion of the Board of Directors of Borrower, is
not a principal plant or principal facility in relation to the activities of
Borrower and its Subsidiaries taken as a whole.
     “Register” has the meaning set forth in Section 10.4.
     “Regulation U” means any of Regulations T, U or X of the Board from time to
time in effect and shall include any successor or other regulations or official
interpretations of said Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System or any successor Person.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Replacement Lenders” is defined in Section 2.6(c)(ii).
     “Required Lenders” means Lenders having in the aggregate 51% of the
aggregate total Commitments, or, if the Commitments have been terminated,
Lenders holding 51% of the aggregate unpaid principal amount of the outstanding
Obligations.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.
     “Restricted Subsidiary” means any Subsidiary of Borrower that owns any
asset representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States, Canada or Australia, including, without limitation, Apache Canada
Ltd., a corporation organized under the laws of the Province of Alberta, Canada,
and Apache Energy Limited (ACN 009 301 964), a corporation organized under the
laws of the State of Western Australia, Australia, or is otherwise designated by
Borrower in writing to the Administrative Agent.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans at
such time.
     “Revolving Loan” means a Loan made pursuant to Section 2.3.
     “S&P” means Standard & Poor’s and any successor thereto that is a
nationally-recognized rating agency in the United States.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency

12



--------------------------------------------------------------------------------



 



or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
     “subsidiary” means, with respect to any Person, any corporation or other
similar entity of which more than 50% of the outstanding capital stock (or other
equity) having ordinary voting power to elect a majority of the Board of
Directors of such corporation or entity (irrespective of whether or not at the
time capital stock or any other class or classes of such corporation or entity
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned by such Person.
     “Subsidiary” means any subsidiary of Borrower; provided, however, that in
all events the following Persons shall not be deemed to be Subsidiaries of
Borrower or any of its Subsidiaries: Apache Offshore Investment Partnership, a
Delaware general partnership, Apache Offshore Petroleum Limited Partnership, a
Delaware limited partnership, Main Pass 151 Pipeline Company, a Texas general
partnership, and Apache 681/682 Joint Venture, a Texas joint venture.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the execution, delivery and performance by Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary.
     “Welfare Plan” means a “welfare plan,” as such term is defined in
Section 3(1) of ERISA.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

13



--------------------------------------------------------------------------------



 



     SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.3 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Administrative Agent that Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
The Credits
     SECTION 2.1 The Facility; Commitments.
     (a) On the Effective Date, all outstanding Existing 2004 Loans, if any,
shall be renewed, restated, extended and converted into (but shall not be deemed
to be repaid) Loans under this Agreement; provided, however, that from and
including the Effective Date, the

14



--------------------------------------------------------------------------------



 



Applicable Rate applicable with respect to such renewed, restated, extended and
converted Existing 2004 Loans shall be determined pursuant to this Agreement.
     (b) Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans in U.S. Dollars to Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the total
Commitments. Subject to the conditions set forth herein, Borrower may borrow,
prepay and reborrow Revolving Loans. Apache and any Additional Borrowers shall
be jointly and severally liable for all Obligations.
     SECTION 2.2 Loans and Borrowings.
     (a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.4. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
     (b) Subject to Section 2.13, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (including any
continuation or conversion of existing Revolving Loans made in connection
therewith). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (including any continuation or
conversion of existing Revolving Loans made in connection therewith); provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Revolving Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

15



--------------------------------------------------------------------------------



 



     SECTION 2.3 Requests for Revolving Borrowings. To request a Revolving
Borrowing, Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.2:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.4 Competitive Bid Procedure.
     (a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, Borrower may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans; provided that the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the total Commitments. To request Competitive Bids, Borrower
shall notify the Administrative Agent of such request by telephone, in the case
of a Eurodollar Borrowing, not later than noon, New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that Borrower
may submit up to (but not more than) five (5) Competitive Bid Requests on the
same day, but a Competitive Bid Request shall not be made within five Business
Days after the date of any previous Competitive Bid Request, unless any and all
such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid

16



--------------------------------------------------------------------------------



 



Request and signed by Borrower. Each such telephonic and written Competitive Bid
Request shall specify the following information in compliance with Section 2.2:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing; and
     (iv) the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy to each Lender of a Notice of Competitive Bid Quote Request
inviting the Lenders to submit Competitive Bids.
     (b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than noon, New York City time,
three Business Days before the proposed date of such Competitive Borrowing, and
in the case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the form approved by the Administrative Agent
may be rejected by the Administrative Agent, and the Administrative Agent shall
notify the applicable Lender as promptly as practicable. Each Competitive Bid
shall specify (i) the principal amount (which shall be a minimum of $5,000,000
and an integral multiple of $1,000,000 and which may equal the entire principal
amount of the Competitive Borrowing requested by Borrower) of the Competitive
Loan or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate
or Rates at which the Lender is prepared to make such Loan or Loans (expressed
as a percentage rate per annum in the form of a decimal to no more than four
decimal places) and (iii) the Interest Period applicable to each such Loan and
the last day thereof.
     (c) The Administrative Agent shall promptly notify Borrower by telecopy of
a summary of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
     (d) Subject only to the provisions of this paragraph, Borrower may accept
or reject any Competitive Bid. Borrower shall notify the Administrative Agent by
telephone, confirmed by telecopy, in the form of a Competitive Bid Accept/Reject
Letter, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurodollar Competitive Borrowing, not later
than 1:00 p.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 11:00 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of Borrower to give such
notice shall be deemed to be a rejection of each Competitive Bid, (ii) Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
Borrower rejects a Competitive Bid made at a lower Competitive Bid

17



--------------------------------------------------------------------------------



 



Rate, (iii) the aggregate amount of the Competitive Bids accepted by Borrower
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, Borrower may accept Competitive Bids at the
same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by Borrower. A notice given by
Borrower pursuant to this paragraph shall be irrevocable.
     (e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
     (f) If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
     SECTION 2.5 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
designated by Borrower from time to time in a written notice to the
Administrative Agent executed by two Authorized Officers of Apache and two
Authorized Officers of any Additional Borrower.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on the requested date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to the Administrative

18



--------------------------------------------------------------------------------



 



Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate or a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of
Borrower, the interest rate applicable to Loans made in such Borrowing. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
     SECTION 2.6 Extension of Maturity Date and of Commitments.
     (a) Subject to the other provisions of this Agreement and provided that no
Event of Default has occurred and is continuing, the total Commitments shall be
effective for an initial period from the Effective Date to the Original Maturity
Date; provided that the Maturity Date, and concomitantly the total Commitments,
may be extended for successive one year periods expiring on the date which is
one (1) year from the then scheduled Maturity Date. If Borrower shall request in
a Certificate of Extension delivered to the Administrative Agent at least
45 days prior to a date which is an anniversary of the Effective Date that the
Maturity Date be extended for one year from the then scheduled Maturity Date,
then the Administrative Agent shall promptly notify each Lender of such request
and each Lender shall notify the Administrative Agent, no later than 30 days
prior to such anniversary of the Effective Date, whether such Lender, in the
exercise of its sole discretion, will extend the Maturity Date for such one year
period. Any Lender which shall not timely notify the Administrative Agent
whether it will extend the Maturity Date shall be deemed to not have agreed to
extend the Maturity Date. No Lender shall have any obligation whatsoever to
agree to extend the Maturity Date. Any agreement to extend the Maturity Date by
any Lender shall be irrevocable, except as provided in Section 2.6(c).
     (b) If all Lenders notify the Administrative Agent pursuant to clause (a)
of this Section 2.6 of their agreement to extend the Maturity Date, then the
Administrative Agent shall so notify each Lender and Borrower, and such
extension shall be effective without other or further action by any party hereto
for such additional one year period.
     (c) If Lenders constituting at least the Required Lenders approve the
extension of the then scheduled Maturity Date (such Lenders agreeing to extend
the Maturity Date herein called the “Accepting Lenders”) and if one or more
Lenders shall notify, or be deemed to notify, the Administrative Agent pursuant
to clause (a) of this Section 2.6 that they will not extend the then scheduled
Maturity Date (such Lenders herein called the “Declining Lenders”), then (A) the
Administrative Agent shall promptly so notify Borrower and the Accepting
Lenders, (B) the Accepting Lenders shall, upon Borrower’s election to extend the
then scheduled Maturity Date in accordance with clause (i) or (ii) below, extend
the then scheduled Maturity Date and (C) Borrower shall, pursuant to a notice
delivered to the Administrative Agent, the Accepting Lenders and the Declining
Lenders, no later than the tenth (10th) day following the date by which each
Lender is required, pursuant to Section 2.6(a), to approve or disapprove the
requested extension of the total Commitments, either:
     (i) elect to extend the Maturity Date and direct the Declining Lenders to
terminate their Commitments, which termination shall become effective on the
date which would have been the Maturity Date except for the operation of this
Section. On the date which would have been the Maturity Date except for the
operation of this

19



--------------------------------------------------------------------------------



 



Section, (x) Borrower shall deliver a notice of the effectiveness of such
termination to the Declining Lenders with a copy to the Administrative Agent and
(y) Borrower shall pay in full in immediately available funds all Obligations of
Borrower owing to the Declining Lenders, including any amounts required pursuant
to Section 2.15, and (z) upon the occurrence of the events set forth in clauses
(x) and (y), the Declining Lenders shall each cease to be a Lender hereunder for
all purposes, other than for purposes of Sections 2.14 through 2.17,
Section 2.19 and Section 10.3, and shall cease to have any obligations or any
Commitment hereunder, other than to the Agents pursuant to Article IX, and the
Administrative Agent shall promptly notify the Accepting Lenders and Borrower of
the new Commitments; or
     (ii) elect to extend the Maturity Date and, prior to or no later than the
then scheduled Maturity Date, (A) to replace one or more of the Declining
Lenders with another lender or lenders reasonably acceptable to the
Administrative Agent (such lenders herein called the “Replacement Lenders”) and
(B) Borrower shall pay in full in immediately available funds all Obligations of
Borrower owing to any Declining Lenders which are not being replaced, as
provided in clause (i) above; provided that (x) any Replacement Lender shall
purchase, and any Declining Lender shall sell, such Declining Lender’s rights
and obligations hereunder without recourse or expense to, or warranty by, such
Declining Lender being replaced for a purchase price equal to the aggregate
outstanding principal amount of the Obligations payable to such Declining Lender
plus any accrued but unpaid interest on such Obligations and accrued but unpaid
fees or other amounts owing in respect of such Declining Lender’s Loans and
Commitments hereunder, and (y) upon the payment of such amounts referred to in
clause(x) and the execution of an Assignment and Acceptance by such Replacement
Lender and such Declining Lender, such Replacement Lender shall constitute a
Lender hereunder and such Declining Lender being so replaced shall no longer
constitute a Lender (other than for purposes of Sections 2.14 through 2.17,
Section 2.19 and Section 10.3), and shall no longer have any obligations
hereunder, other than to the Agents pursuant to Article IX; or
     (iii) elect to revoke and cancel the extension request in such Certificate
of Extension by giving notice of such revocation and cancellation to the
Administrative Agent (which shall promptly notify the Lenders thereof) no later
than the tenth (10th) day following the date by which each Lender is required,
pursuant to clause (a) of this Section, to approve or disapprove the requested
extension of the Maturity Date, and concomitantly the total Commitments.
     If Borrower fails to timely provide the election notice referred to in this
clause(c), Borrower shall be deemed to have revoked and cancelled the extension
request in the Certificate of Extension and to have elected not to extend the
Maturity Date.
     SECTION 2.7 Interest Elections.
     (a) Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request (or an ABR Borrowing if no Type is specified)
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request (or one month if no
Interest Period is specified). Thereafter, Borrower may

20



--------------------------------------------------------------------------------



 



elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may,
subject to the requirements of Section 2.2(c), elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings, which may not be converted or continued.
     (b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at

21



--------------------------------------------------------------------------------



 



the request of the Required Lenders, so notifies Borrower, then, so long as an
Event of Default is continuing, (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid and
provided the Indebtedness has not been accelerated pursuant to Section 8.3, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
     SECTION 2.8 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
     (b) Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.
     (c) Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
     SECTION 2.9 Repayment of Loans; Evidence of Debt.
     (a) Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date or, if earlier, the date on
which the Commitment of such Lender relating to such Revolving Loan is
terminated (except for termination of the Commitment of the assigning Lender
pursuant to Section 10.4(b)), and (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Competitive Loan
on the last day of the Interest Period applicable to such Loan.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period

22



--------------------------------------------------------------------------------



 



applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by one or
more promissory notes. In such event, Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Administrative Agent). Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).
     SECTION 2.10 Prepayment of Loans.
     (a) Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section; provided that Borrower shall not have the
right to prepay any Competitive Loan without the prior consent of the Lender
thereof and compensation for break funding, to the extent required by
Section 2.15.
     (b) Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.2. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12
and compensation for break funding, to the extent required by Section 2.15.

23



--------------------------------------------------------------------------------



 



     SECTION 2.11 Fees.
     (a) Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (the “Facility Fee”), which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the earlier to occur of (i) the date on which such Commitment
terminates (except for termination of the Commitment of the assigning Lender
pursuant to Section 10.4(b)) or (ii) the Maturity Date; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the first day of, April, July and October and the second day of
January of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any Facility Fees accruing after the date on which the Commitments terminate
shall be payable on demand. All Facility Fees shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
     (b) Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the Administrative Agent.
     (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Facility Fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
     SECTION 2.12 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest on the
daily amount outstanding at the Alternate Base Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest on
the daily amount outstanding (i) in the case of a Eurodollar Revolving Loan, at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate, or (ii) in the case of a Eurodollar Competitive Loan, at
the LIBO Rate for the Interest Period in effect for such Borrowing plus (or
minus, as applicable) the Margin applicable to such Loan.
     (c) Each Fixed Rate Loan shall bear interest on the daily amount
outstanding at the Fixed Rate applicable to such Loan.
     (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

24



--------------------------------------------------------------------------------



 



     (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans on the
Maturity Date; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, (iii) in
the event of any conversion of any Eurodollar Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion, and (iv) with respect to any
Declining Lender, accrued interest shall be paid upon the termination of the
Commitment of such Lender.
     (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to (i) the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and
(ii) the Fixed Rate, shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent demonstrable error.
     SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (i) the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by Borrower for a Eurodollar Competitive Borrowing shall be ineffective;
provided that (A) if the circumstances giving rise to such notice do not affect
all the Lenders, then requests by Borrower for Eurodollar Competitive Borrowings
may be made to Lenders that are not affected thereby and (B) if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
     SECTION 2.14 Increased Costs.
     (a) If any Change in Law shall:

25



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made
by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
     (b) If any Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section (together with the calculation
thereof) shall be delivered to Borrower and shall be conclusive absent
demonstrable error. Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     (e) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
     SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest

26



--------------------------------------------------------------------------------



 



Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to either Section 2.6, or Section 2.18 then, in any
such event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive,
together with the calculation thereof, pursuant to this Section shall be
delivered to Borrower and to the Administrative Agent and shall be conclusive
absent demonstrable error. Borrower shall pay to the Administrative Agent for
the account of such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
     SECTION 2.16 Taxes.
     (a) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if Borrower shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrower shall make such deductions and (iii) Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Borrower shall pay the Administrative Agent and each Lender, within
10 days after written demand therefor, the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any such penalties or interest arising through the failure
of the Administrative Agent or Lender to

27



--------------------------------------------------------------------------------



 



act as a reasonably prudent agent or lender, respectively), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
demonstrable error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate.
     SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. All such payments shall be made to the Administrative Agent, c/o
Loan & Agency Services Group, JPMorgan Chase Bank, N.A., 1111 Fannin Street,
10th Floor, Houston, Texas 77002-8069, Attention: Ms. Rose Salvacion, telephone
no.: 713-750-2501, facsimile no.: 713-427-6307, except that payments pursuant to
Sections 2.14, 2.16 and 10.3 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties. If insufficient funds are received due to Borrower’s
entitlement to withhold amounts on account of Excluded Taxes in relation to a
particular Lender, such insufficiency shall not be subject to this
Section 2.17(b) but shall be withheld from and shall only affect payments made
to such Lender.

28



--------------------------------------------------------------------------------



 



     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against Borrower rights of set-off and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid.
     SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.14, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts

29



--------------------------------------------------------------------------------



 



payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) If any Lender requests compensation under Section 2.14, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then Borrower may
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse or expense to, or warranty by, such Lender
(in accordance with and subject to the restrictions contained in Section 10.4),
all its interests, rights and obligations under this Agreement (other than any
outstanding Competitive Loans held by it) to an assignee designated by Borrower
which meets the requirements of Section 10.4(b) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts), (iii) the
assignee and assignor shall have entered into an Assignment and Acceptance, and
(iv) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments.
     SECTION 2.19 Currency Conversion and Currency Indemnity.
     (a) Payments in Agreed Currency. Borrower shall make payment relative to
any Obligation in the currency (the “Agreed Currency”) in which the Obligation
was effected. If any payment is received on account of any Obligation in any
currency (the “Other Currency”) other than the Agreed Currency (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any security or the liquidation of Borrower or otherwise
howsoever), such payment shall constitute a discharge of the liability of
Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender or Agent, as the case may be, is able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.
     (b) Conversion of Agreed Currency into Judgment Currency. If, for the
purpose of obtaining or enforcing judgment in any court in any jurisdiction, it
becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due in the Agreed Currency then the conversion shall be
made on the basis of the rate of exchange prevailing on the next Business Day
following the date such judgment is given and in any event Borrower shall be
obligated to pay the Agents and the Lenders any deficiency in accordance with
Section 2.19(c). For the foregoing purposes “rate of exchange” means the rate at
which the relevant Lender or Agent, as applicable, in accordance with its normal
banking procedures is able on the relevant

30



--------------------------------------------------------------------------------



 



date to purchase the Agreed Currency with the Judgment Currency after deducting
any premium and costs of exchange.
     (c) Circumstances Giving Rise to Indemnity. If (i) any Lender or any Agent
receives any payment or payments on account of the liability of Borrower
hereunder pursuant to any judgment or order in any Other Currency, and (ii) the
amount of the Agreed Currency which the relevant Lender or Agent, as applicable,
is able to purchase on the Business Day next following such receipt with the
proceeds of such payment or payments in accordance with its normal procedures
and after deducting any premiums and costs of exchange is less than the amount
of the Agreed Currency due in respect of such obligations immediately prior to
such judgment or order, then Borrower on demand shall, and Borrower hereby
agrees to, indemnify and save the Lenders and the Agents harmless from and
against any loss, cost or expense arising out of or in connection with such
deficiency.
     (d) Indemnity Separate Obligation. The agreement of indemnity provided for
in Section 2.19(c) shall constitute an obligation separate and independent from
all other obligations contained in this Agreement, shall give rise to a separate
and independent cause of action, shall apply irrespective of any indulgence
granted by the Lenders or Agents or any of them from time to time, and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due hereunder or under any judgment or
order.
     SECTION 2.20 Additional Borrowers.
     (a) A Person which is a Restricted Subsidiary which is a resident of, and
domiciled in, the United States may become an Additional Borrower with respect
hereto, and shall be bound by and entitled to the benefits and obligations of
this Agreement as a Borrower hereunder to the same extent as any other Borrower,
upon the fulfillment of the following conditions:
     (i) Resolutions and Officers’ Certificates. Such Person shall deliver all
the items identified in Section 4.1(a) with respect to such Person.
     (ii) Certificate. An Authorized Officer of each Borrower shall have
delivered to the Administrative Agent a certificate stating that such Person is
a Restricted Subsidiary of the Parent which is resident of, and domiciled in,
the United States.
     (iii) No Default. No Default or Event of Default shall have occurred and be
continuing.
     (iv) Representations and Warranties. The representations and warranties in
Article III hereto are true and correct with respect to such Person, mutatis
mutandis, as of the date such Person executes the Additional Borrower
Counterpart described in clause (v) below.
     (v) Additional Borrower Counterpart. Such Person shall execute an
Additional Borrower Counterpart to this Agreement, substantially in the form of
Exhibit I (the “Additional Borrower Counterpart”) or such other agreement in
form and substance satisfactory to the Administrative Agent.

31



--------------------------------------------------------------------------------



 



     (vi) Opinions of Counsel. The Administrative Agent shall have received
legal opinions, dated as of the date such Person executes the Additional
Borrower Counterpart described above, addressed to the Agents and the Lenders,
having substantially the same coverage as those opinions attached hereto as
Exhibit A and in form and substance acceptable to the Administrative Agent, in
its reasonable discretion.
     (vii) Approval. The Administrative Agent shall have approved the addition
of such Person as an Additional Borrower, such approval not to be unreasonably
withheld.
     (viii) USA Patriot Act Requirements and other Identification Requirements.
Such Person shall provide information and documentation necessary to comply with
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), and such other evidence as is reasonably requested by the
Administrative Agent, on behalf of itself or any Lender, to comply with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.
     (ix) Notice. The Administrative Agent and each Lender shall have received
prior written notice from an Authorized Officer of each then current Borrower of
an Additional Borrower becoming party to this Agreement at least five
(5) Business Days prior to the date selected for such Additional Borrower to
become party to this Agreement.
     (b) Upon fulfillment of the conditions in this Section 2.20(a), the
Administrative Agent will promptly notify each Lender and each Borrower of the
date that such Person becomes an Additional Borrower hereunder.
ARTICLE III
Representations and Warranties
     In order to induce the Lenders and the Agents to enter into this Agreement
and the Lenders to make Loans hereunder, Borrower represents and warrants unto
the Agents and each Lender as set forth in this Article III.
     SECTION 3.1 Organization. Borrower is a corporation, and each of its
Subsidiaries is a corporation or other legal entity, in either case duly
incorporated or otherwise properly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority, permits and approvals, and is in good standing to
conduct its business in each jurisdiction in which its business is conducted
where the failure to so qualify would have a Material Adverse Effect.
     SECTION 3.2 Authorization and Validity. The execution, delivery and
performance by Borrower of this Agreement and each other Loan Document executed
or to be executed by it, are within Borrower’s corporate powers, have been duly
authorized by all necessary corporate action on behalf of it, and do not
(a) contravene Borrower’s articles of incorporation or other organizational
documents, as the case may be; (b) contravene any material contractual
restriction, law or governmental regulation or court decree or order binding on
or affecting Borrower or any Subsidiary; or (c) result in, or require the
creation or imposition of,

32



--------------------------------------------------------------------------------



 



any Lien, not permitted by Section 7.1, on any of Borrower’s or any Subsidiary’s
properties. This Agreement constitutes, and each other Loan Document executed by
Borrower will, on the due execution and delivery thereof, constitute, the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms subject as to enforcement only to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor rights generally and to general principles of equity.
     SECTION 3.3 Government Approval and Regulation. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by Borrower of this Agreement or any other Loan
Document. Neither Borrower nor any of its Subsidiaries is an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
     SECTION 3.4 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which would result in the incurrence by Borrower or
any member of the Controlled Group of any liability, fine or penalty in excess
of $100,000,000. Neither Borrower nor any member of the Controlled Group has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA.
     SECTION 3.5 Regulation U. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, Regulation U. Terms for which meanings are provided in
Regulations U are used in this Section with such meanings.
     SECTION 3.6 Taxes. Borrower and each of its Subsidiaries has to the best
knowledge of Borrower after due investigation filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or which
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.7 Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto
contains an accurate list of all of the presently existing Subsidiaries,
including, without limitation, Restricted Subsidiaries, of Borrower as of the
date of this Agreement, setting forth their respective jurisdictions of
incorporation or organization and the percentage of their respective capital
stock or, the revenue share attributable to the general and limited partnership
interests, as the case may be, owned by Borrower or other Subsidiaries. All of
the issued and outstanding

33



--------------------------------------------------------------------------------



 



shares of capital stock of such Subsidiaries which are corporations have been
duly authorized and issued and are fully paid and non-assessable.
ARTICLE IV
Conditions
     SECTION 4.1 Effectiveness. This Agreement shall become effective upon the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.1.

  (a)   Resolutions and Officers Certificates. The Administrative Agent shall
have received from Borrower a certificate, dated the Effective Date, of the
Secretary or Assistant Secretary of Borrower as to (i) resolutions of its
governing board, then in full force and effect authorizing the execution,
delivery and performance of this Agreement and each other Loan Document to be
executed by it; (ii) the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
executed by it; and (iii) its articles of incorporation and bylaws; upon which
certificates each Lender may conclusively rely until it shall have received a
further certificate of an authorized officer of Borrower canceling or amending
such prior certificate.     (b)   Opinions of Counsel. The Administrative Agent
shall have received opinions, dated the Effective Date, addressed to the
Administrative Agent, the other Agents and all Lenders, from Thompson & Knight
LLP, counsel to Borrower, in substantially the form attached hereto as
Exhibit A.     (c)   Closing Fees and Expenses. The Administrative Agent shall
have received for its own account, or for the account of each Lender and other
Agent, as the case may be, all fees, costs and expenses due and payable pursuant
hereto.     (d)   Financial Statements. The Administrative Agent shall have
received a certificate, signed by an Authorized Officer of Borrower, stating
that the audited consolidated financial statements of Borrower and its
Subsidiaries for fiscal year 2005 (the “2005 Financials”) fairly present
Borrower’s financial condition and results of operations and that prior to the
Effective Date no material adverse change in the condition or operations of
Borrower and its Subsidiaries, taken as a whole, from that reflected in the 2005
Financials has occurred and is continuing.     (e)   Environmental Warranties.
In the ordinary course of its business, Borrower conducts an ongoing review of
the effect of existing Environmental Laws on the business, operations and
properties of Borrower and its Subsidiaries, in the course of which it attempts
to identify and evaluate associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities,

34



--------------------------------------------------------------------------------



 



      including any periodic or permanent shutdown of any facility or reduction
in the level of or change in the nature of operations conducted thereat and any
actual or potential liabilities to third parties, including employees, and any
related costs and expenses). On the basis of this review, the Administrative
Agent shall have received a certificate, signed by an Authorized Officer of
Borrower, stating that after such review Borrower has reasonably concluded that
existing Environmental Laws are unlikely to have a Material Adverse Effect, or
that Borrower has established adequate reserves in respect of any required
clean-up.

  (f)   Effectiveness Notice. The Administrative Agent shall have received the
Effectiveness Notice.     (g)   Litigation. The Administrative Agent shall have
received a certificate, signed by an Authorized Officer of Borrower, stating
that no litigation, arbitration, governmental proceeding, Tax claim, dispute or
administrative or other proceeding shall be pending or, to the knowledge of
Borrower, threatened against Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which purports to
affect the legality, validity or enforceability of this Agreement or any other
Loan Document.     (h)   Conversion of Loans. Upon the effectiveness of this
Agreement, all then outstanding Existing 2004 Loans, if any, shall be renewed,
restated, extended and converted into (but shall not be deemed to be repaid)
Loans under this Agreement; provided, however, that from and including the
Effective Date, the Applicable Rate applicable with respect to such renewed,
restated, extended and converted Existing 2004 Loans shall be determined
pursuant to this Agreement.     (i)   Other Documents. The Administrative Agent
shall have received such other instruments and documents as any of the Agents or
their counsel may have reasonably requested.

The Administrative Agent shall notify Borrower, the other Agents and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New
York City time, on May 31, 2006 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
     SECTION 4.2 All Loans. The obligation of each Lender to fund any Loan which
results in an increase in the aggregate outstanding principal amount of Loans
under this Agreement on the occasion of any Borrowing shall be subject to the
satisfaction of each of the conditions precedent set forth in this Section 4.2.

  (a)   Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing, the following statements shall be true and correct: (1)
the representations and warranties set forth in Article III shall be true and
correct with the same effect as if then made (unless stated to relate solely to
an earlier date, in

35



--------------------------------------------------------------------------------



 



      which case such representations and warranties shall be true and correct
as of such earlier date); and (b) no Default or Event of Default shall have then
occurred and be continuing.

  (b)   Borrowings. The Administrative Agent shall have received a Borrowing
Request for any Revolving Borrowing, or a Competitive Borrowing Request and a
Competitive Bid Accept/Reject Letter for any Competitive Borrowing.

ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and all Obligations
shall have been paid in full and unless the Required Lenders shall otherwise
consent in writing, Borrower covenants and agrees with the Lenders that:
     SECTION 5.1 Financial Reporting and Notices. Apache will furnish, or will
cause to be furnished, to each Lender and the Administrative Agent copies of the
following financial statements, reports, notices and information:

  (a)   within 90 days after the end of each Fiscal Year of Apache, a copy of
the audited annual report for such fiscal year for Apache and its Subsidiaries,
including therein consolidated balance sheets of Apache and its Subsidiaries as
of the end of such fiscal year and consolidated statements of earnings and cash
flow of Apache and its Subsidiaries for such fiscal year, in each case certified
(without qualification) by independent public accountants of nationally
recognized standing selected by Apache;     (b)   within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Apache
commencing with the fiscal quarter ending June 30, 2006, unaudited consolidated
balance sheets of Apache and its Subsidiaries as of the end of such fiscal
quarter and consolidated statements of earnings and cash flow of Apache and its
Subsidiaries for such fiscal quarter and for the period commencing at the end of
the previous fiscal year and ending with the end of such fiscal quarter,
certified by an Authorized Officer of Apache;     (c)   together with the
financial statements described in (a) and (b), above a compliance certificate,
in substantially the form of Exhibit B or any other form approved by the
Administrative Agent, executed by an Authorized Officer of Apache;     (d)  
within five (5) days after the occurrence of each Default, a statement of an
Authorized Officer of Apache setting forth details of such Default and the
action which Borrower has taken and proposes to take with respect thereto;    
(e)   promptly after the sending or filing thereof, copies of all material
public filings, reports and communications from Borrower, and all reports and
registration

36



--------------------------------------------------------------------------------



 



      statements which Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;

  (f)   immediately upon becoming aware of the institution of any steps by
Borrower or any other Person to terminate any Pension Plan, or the failure to
make a required contribution to any Pension Plan if such failure is sufficient
to give rise to a Lien under Section 302(f) of ERISA, or the taking of any
action with respect to a Pension Plan which would reasonably be expected to
result in the requirement that Borrower furnish a bond or other security to the
PBGC or such Pension Plan, or the occurrence of any event with respect to any
Pension Plan which would reasonably be expected to result in the incurrence by
Borrower of any liability, fine or penalty in excess of $100,000,000, or any
material increase in the contingent liability of Borrower with respect to any
postretirement Welfare Plan benefit, notice thereof; and     (g)   such other
information respecting the financial condition or operations of Borrower or any
of its Subsidiaries as any Lender through the Administrative Agent may from time
to time reasonably request.

     SECTION 5.2 Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders where noncompliance therewith may reasonably be
expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.
     SECTION 5.3 Maintenance of Properties. Borrower will, and will cause each
of its Subsidiaries to, maintain, preserve, protect and keep valid title to, or
valid leasehold interest in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section 7.1
and except for imperfections and other burdens of title thereto as do not in the
aggregate materially detract from the value thereof or for the use thereof in
their businesses (taken as a whole).
     SECTION 5.4 Insurance. Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies (subject to self-insured retentions) insurance with respect to its
properties and business against such casualties and contingencies and of such
types and in such amounts as is customary in the case of similar businesses.
     SECTION 5.5 Books and Records. Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Administrative Agent and the
other Agents and each Lender through the Administrative Agent or any of their
respective authorized representatives, during normal business hours and at
reasonable intervals, to visit all of its offices, to discuss its financial
matters with its officers and to examine (and, at the expense of the
Administrative Agent or such

37



--------------------------------------------------------------------------------



 



other Agent or Lender or, if a Default or Event of Default has occurred and is
continuing, at the expense of Borrower, photocopy extracts from) any of its
books or other records.
     SECTION 5.6 [Intentionally omitted].
     SECTION 5.7 Use of Proceeds. Borrower will, and will cause each Subsidiary
to, use the proceeds of the Loans (i) to refinance existing Indebtedness of
Borrower and its Subsidiaries, (ii) for Borrower’s and its Subsidiaries’ general
corporate purposes, including any non-hostile acquisitions, or (iii) to backup
Apache’s commercial paper facilities.
ARTICLE VI
Financial Covenants
     Until the Commitments have expired or been terminated and all Obligations
shall have been paid in full and unless the Required Lenders shall otherwise
consent in writing, Borrower covenants and agrees with the Lenders that:
     SECTION 6.1 Ratio of Total Debt to Capital. Apache will not permit its
ratio (expressed as a percentage) of (i) the consolidated Debt of Apache and its
Subsidiaries to (ii) Capital to be greater than 60% at the end of any fiscal
quarter beginning with the fiscal quarter ending June 30, 2006.
ARTICLE VII
Negative Covenants
     Until the Commitments have expired or terminated and all Obligations have
been paid in full and unless the Required Lenders shall otherwise consent in
writing, Borrower covenants and agrees with the Lenders that:
     SECTION 7.1 Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon the
stock, assets, or indebtedness of Borrower or any of its Subsidiaries to secure
Indebtedness of Borrower or any other Person except:

  (i)   Liens on any property or assets owned or leased by Borrower or any
Subsidiary existing at the time such property or asset was acquired (or at the
time such Person became a Subsidiary); provided that in the case of the
acquisition of a Subsidiary such Lien only encumbers property or assets
immediately prior to, or at the time of, the acquisition by Borrower of such
Subsidiary;     (ii)   purchase money Liens so long as such Liens only encumber
property or assets acquired with the proceeds of the purchase money indebtedness
incurred in connection with such Lien;     (iii)   Liens granted by an
Unrestricted Subsidiary on its assets to secure Indebtedness incurred by such
Unrestricted Subsidiary;

38



--------------------------------------------------------------------------------



 



  (iv)   Liens on assets of a Restricted Subsidiary securing Indebtedness of a
Restricted Subsidiary owing to Borrower or to another Restricted Subsidiary or
Liens on assets of an Unrestricted Subsidiary securing Indebtedness of an
Unrestricted Subsidiary owing to Borrower, to a Restricted Subsidiary or to
another Unrestricted Subsidiary;     (v)   Liens existing on the Effective Date
set forth on Schedule 7.1;     (vi)   Liens arising under operating agreements;
    (vii)   Liens reserved in oil, gas and/or mineral leases for bonus rental
payments and for compliance with the terms of such leases;     (viii)   Liens
pursuant to partnership agreements, oil, gas and/or mineral leases, farm-out
agreements, division orders, contracts for the sale, delivery, purchase,
exchange, or processing of oil, gas and/or other hydrocarbons, unitization and
pooling declarations and agreements, operating agreements, development
agreements, area of mutual interest agreements, forward sales of oil, natural
gas and natural gas liquids, and other agreements which are customary in the
oil, gas and other mineral exploration, development and production business and
in the business of processing of gas and gas condensate production for the
extraction of products therefrom;     (ix)   Liens on the stock or other
ownership interests of or in any Unrestricted Subsidiary;     (x)   Liens for
taxes, assessments or similar charges, incurred in the ordinary course of
business, that are not yet due and payable or that are being contested as set
forth in Section 3.6;     (xi)   pledges or deposits made in the ordinary course
of business to secure payment of worker’s compensation, or to participate in any
fund in connection with worker’s compensation, unemployment insurance, old-age
pensions or other social security programs;     (xii)   Liens imposed by
mandatory provisions of law such as for mechanics’, materialmen’s,
warehousemen’s, carriers’, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable;     (xiii)  
Liens in renewal or extension of any of the foregoing permitted Liens, so long
as limited to the property or assets encumbered and the amount of Indebtedness
secured immediately prior to such renewal or extension; and     (xiv)   in
addition to Liens permitted by clauses (i) through (xiii) above, Liens on
property or assets of the Borrower and its Subsidiaries if the aggregate
Indebtedness of all such Persons secured thereby does not exceed five percent
(5%) of Borrower’s Consolidated Assets; provided that nothing in this definition

39



--------------------------------------------------------------------------------



 



      shall in and of itself constitute or be deemed to constitute an agreement
or acknowledgment by the Administrative Agent or any Lender that the
Indebtedness subject to or secured by any such Lien ranks (apart from the effect
of any Lien included in or inherent in any such Liens) in priority to the
Obligations.

     SECTION 7.2 Mergers. Apache will not liquidate or dissolve, consolidate
with, or merge into or with, any other Person, or sell, lease or otherwise
transfer all or substantially all of its assets unless (a) Apache is the
survivor of such merger or consolidation, and (b) no Default or Event of Default
has occurred and is continuing or would occur after giving effect thereto.
     SECTION 7.3 Asset Dispositions. Borrower will not, and will not permit any
of its Restricted Subsidiaries to, sell, transfer, lease, contribute or
otherwise convey, or grant options, warrants or other rights with respect to all
or substantially all of its assets. Notwithstanding the foregoing, nothing
herein shall prohibit any transfer of any assets from any Borrower to any
Subsidiary of such Borrower, from any Subsidiary of a Borrower to such Borrower
or from a Subsidiary of a Borrower to another Subsidiary of such Borrower.
     SECTION 7.4 Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates unless such
arrangement or contract or group of arrangements or contracts, as the case may
be, are conducted on an arms-length basis; provided, however, that this Section
shall not apply to Apache Offshore Investment Partnership, a Delaware general
partnership, Apache Offshore Petroleum Limited Partnership, a Delaware limited
partnership, Main Pass 151 Pipeline Company, a Texas general partnership, and
Apache 681/682 Joint Venture, a Texas joint venture.
     SECTION 7.5 Restrictive Agreements. Borrower will not, and will not permit
any of its Subsidiaries to, enter into any agreement (excluding this Agreement,
or any other Loan Document) limiting the ability of Borrower to amend or
otherwise modify this Agreement or any other Loan Document. Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
agreement which restricts or prohibits the ability of any Restricted Subsidiary
to make any payments, directly or indirectly, to Borrower by way of dividends,
advances, repayments of loans or advances, reimbursements of management and
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Restricted Subsidiary to make any payment, directly or indirectly,
to Borrower.
     SECTION 7.6 Guaranties. Borrower will not, and will not permit any of its
Restricted Subsidiaries to, guaranty any Indebtedness not included in the
consolidated Debt of Borrower and its Subsidiaries in an aggregate outstanding
principal amount at any time exceeding $100,000,000.

40



--------------------------------------------------------------------------------



 



ARTICLE VIII
Events of Default
     SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

  (a)   Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan, or Borrower shall default (and
such default shall continue unremedied for a period of five (5) Business Days)
in the payment when due of any interest, fee or of any other obligation
hereunder.     (b)   Breach of Warranty. Any representation or warranty of
Borrower made or deemed to be made hereunder or in any other Loan Document or
any other writing or certificate furnished by or on behalf of Borrower to the
Administrative Agent, any other Agent or any Lender for the purposes of or in
connection with this Agreement or any such other Loan Document is or shall be
false or misleading when made in any material respect.     (c)   Non-Performance
of Covenants and Obligations. Borrower shall default in the due performance and
observance of any of its obligations under Section 7.2 or under Article VI.    
(d)   Non-Performance of Other Covenants and Obligations. Borrower shall default
in the due performance and observance of any other agreement contained herein or
in any other Loan Document, and such default shall continue unremedied for a
period of 30 days after notice thereof shall have been given to Borrower by the
Administrative Agent or the Required Lenders.     (e)   Default on Other
Indebtedness. A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any direct
payment obligation of Borrower or any of its Restricted Subsidiaries in any
amount in excess of $100,000,000.     (f)   Pension Plans. Any of the following
events shall occur with respect to any Pension Plan: (a) the termination of a
Pension Plan if, as a result of such termination, Borrower or any member of its
Controlled Group could be required to make a contribution to such Pension Plan,
or would reasonably expect to incur a liability or obligation to such Pension
Plan, in excess of $100,000,000; or (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA with respect to a liability or obligation in excess of
$100,000,000.     (g)   Bankruptcy and Insolvency. Borrower or any of its
Restricted Subsidiaries shall (a) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness to generally pay, debts as they
become due; (b) apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other

41



--------------------------------------------------------------------------------



 



      custodian for Borrower, or any of its Restricted Subsidiaries, or any
substantial part of the property of any thereof, or make a general assignment
for the benefit of creditors; (c) in the absence of such application, consent or
acquiescence, permit or suffer to exist the appointment of a trustee, receiver,
sequestrator or other custodian for Borrower, or any of its Restricted
Subsidiaries, or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that Borrower and each Restricted Subsidiary hereby
expressly authorizes the Administrative Agent, each other Agent and each Lender
to appear in any court conducting any relevant proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents;
(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of Borrower or any of its Restricted Subsidiaries, and,
if any such case or proceeding is not commenced by Borrower or such Restricted
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
Borrower or such Restricted Subsidiary or shall result in the entry of an order
for relief or shall remain for 60 days undismissed, provided that Borrower and
each Restricted Subsidiary hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or (e) take any corporate or partnership action authorizing, or
in furtherance of, any of the foregoing.

  (h)   Judgments. Any judgment or order for the payment of money in an amount
of $100,000,000 or more in excess of valid and collectible insurance in respect
thereof or in excess of an indemnity with respect thereto reasonably acceptable
to the Required Lenders shall be rendered against Borrower or any of its
Restricted Subsidiaries and either (a) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (b) such judgment
shall have become final and non-appealable and shall have remained outstanding
for a period of 60 consecutive days.     (i)   Change in Control. Any Person or
group of Persons (within the meaning of Section 13 or 14 of the Securities
Exchange Act) shall acquire beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act) of 33 1/3% or more of the outstanding shares of common
stock of Borrower.

     SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1(g) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other obligations hereunder shall automatically be and
become immediately due and payable, without notice or demand.
     SECTION 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 8.2) shall occur for any
reason, whether voluntary

42



--------------------------------------------------------------------------------



 



or involuntary, and be continuing, the Administrative Agent, upon the direction
of the Required Lenders, shall by notice to Borrower declare all of the
outstanding principal amount of the Loans and all other obligations hereunder to
be due and payable and the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other obligations
shall be and become immediately due and payable, without further notice, demand
or presentment, and the Commitments shall terminate.
ARTICLE IX
Agents
     Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A.
as Administrative Agent, Citibank, N.A. and Bank of America, N.A. as
Co-Syndication Agents, and BNP Paribas and UBS Loan Finance LLC as
Co-Documentation Agents and authorizes each such Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
     Any bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.
     The Agents shall not have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, (a) the
Agents shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) each Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2), and (c) except as expressly set
forth herein, each Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
such Agent or any of its Affiliates in any capacity. Each Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct. Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Borrower or a Lender, and such
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to

43



--------------------------------------------------------------------------------



 



such Agent. None of the Persons identified on the facing page of this Agreement
as the “Co-Lead Arrangers and Joint Bookrunners” (the “Arrangers”), the
Co-Documentation Agents or the Co-Syndication Agents shall have any right,
power, obligation, liability, responsibility or duty under this Agreement or any
other Loan Document other than, except in the case of the Arrangers, those
applicable to all Lenders as such.
     The Administrative Agent and the other Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and the other Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
and the other Agents may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Any Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and Borrower. Upon any such resignation, Borrower
shall have the right, in consultation with the Required Lenders, to appoint one
of the Lenders as a successor. If no successor shall have been so appointed by
Borrower and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other

44



--------------------------------------------------------------------------------



 



Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
ARTICLE X
Miscellaneous
     SECTION 10.1 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (a) if to Borrower, to:

              Apache Corporation     2000 Post Oak Boulevard, Suite 100    
Houston, Texas 77056-4400
 
  Attention:   Matthew W. Dundrea
 
      Vice President and Treasurer
 
  Telephone:   (713) 296-6640
 
  Facsimile:   (713) 296-6458

          with a copy to:

              Assistant Treasurer     Apache Corporation     2000 Post Oak
Boulevard, Suite 100     Houston, Texas 77056-4400
 
  Telephone:   (713) 296-6642
 
  Facsimile:   (713) 296-6477

          and with copy to:

              Vice President and General Counsel     Apache Corporation     2000
Post Oak Boulevard, Suite 100     Houston, Texas 77056-4400
 
  Telephone:   (713) 296-6204
 
  Facsimile:   (713) 296-6458

45



--------------------------------------------------------------------------------



 



     (b) if to the Administrative Agent, to:

              JPMorgan Chase Bank, N.A.     Loan & Agency Services Group    
1111 Fannin Street, 10th Floor     Houston, Texas 77002-8069
 
  Attention:   Rose Salvacion
 
  Telephone:   (713) 750-2501
 
  Facsimile:   (713) 427-6307

              with a copy to:     JPMorgan Chase Bank, N.A.     600 Travis, 20
Floor     Houston, Texas 77002
 
  Attention:   Peter Licalzi
 
  Telephone:   (713) 216-8869
 
  Facsimile:   (713) 216-4117

     (c) if to any other Lender, to it at its address (or telecopy number)
provided to the Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 10.2 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by Borrower therefrom shall
in any event be effective except in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Borrower and the Required
Lenders or by Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender or the Commitments without the written consent of such
Lender or each Lender, respectively, (ii) reduce the principal amount of

46



--------------------------------------------------------------------------------



 



any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, or (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof or thereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or thereunder or make any determination or grant any
consent hereunder or thereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or thereunder without
the prior written consent of the Administrative Agent.
     SECTION 10.3 Expenses; Indemnity; Damage Waiver.
     (a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Agents and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Agents or any Lender, including the fees, charges and disbursements of any
counsel for the Agents or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or this Agreement.
     (b) Borrower shall indemnify the Agents and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE OF THE INDEMNITEE,
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the actual or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
brought by a third party or by the Borrower and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) arise in connection with any issue
in litigation commenced by Borrower or any of its Subsidiaries against

47



--------------------------------------------------------------------------------



 



any Indemnitee for which a final judgment is entered in favor of Borrower or any
of its Subsidiaries against such Indemnitee.
     (c) To the extent that Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent.
     (d) To the extent permitted by applicable law, Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof, except for any such claim
arising from such Indemnitee’s gross negligence or willful misconduct.
     (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.
     SECTION 10.4 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or an Affiliate of a Lender, each of
Apache and the Administrative Agent must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld), (ii) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in
increments of $1,000,000 and not less than $10,000,000 unless each of Borrower
and the Administrative Agent otherwise consent, (iii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, except that this clause
(iii) shall not apply to rights in respect of outstanding Competitive Loans,
(iv) the parties to each assignment shall execute and deliver to the

48



--------------------------------------------------------------------------------



 



Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of Apache otherwise
required under this paragraph shall not be required if an Event of Default under
Section 8.1 has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.17, 2.19 and
10.3). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register and will provide
prompt written notice to Borrower of the effectiveness of such Assignment. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) if such Participant is

49



--------------------------------------------------------------------------------



 



not a Lender or an Affiliate of a Lender, such Lender shall have given notice to
Borrower of the name of the Participant and the amount of such participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.2(b) that affects such Participant. Subject to paragraph (f) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.8 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless Borrower shall expressly agree otherwise in writing. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 2.16(e) as though it were a Lender.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     SECTION 10.5 Survival. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16, 2.17, 2.19 and 10.3 and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
     SECTION 10.6 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which

50



--------------------------------------------------------------------------------



 



shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
     SECTION 10.7 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred
and be continuing and the Obligations of Borrower shall have been accelerated,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Borrower against any of and
all the obligations of each Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
     SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
     (b) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE

51



--------------------------------------------------------------------------------



 



EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (c) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     SECTION 10.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 10.11 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of Borrower or
(h) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section by any Person or (B) becomes available to
any Agent or any Lender on a non-confidential basis from a source other than
Borrower or any Person obligated to maintain the confidentiality of such
Information. Prior to disclosing any Information under clause (c) above, the
Agent or Lender required or asked to make such disclosure shall make a good
faith effort to give Borrower prior notice of such

52



--------------------------------------------------------------------------------



 



proposed disclosure to permit Borrower to attempt to obtain a protective order
or other appropriate injunctive relief. For the purposes of this Section,
“Information” means all information received from Borrower relating to Borrower
or its business, other than any publicly available information and such
information that is available to any Agent or any Lender on a non-confidential
basis prior to disclosure by Borrower; provided that, in the case of information
received from Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     SECTION 10.12 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document but subject to Section 2.12 hereof)
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, it is agreed as follows:
     (i) the provisions of this Section shall govern and control;
     (ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);
     (iii) all sums paid, or agreed to be paid, to such Lender or Agent for the
use, forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;
     (iv) if at any time the interest provided pursuant to this Section or any
other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or Agent,
exceeds that amount

53



--------------------------------------------------------------------------------



 



which would have accrued at the Highest Lawful Rate, the amount of interest and
any such fees or compensation to accrue to such Lender or Agent pursuant to this
Agreement shall be limited, notwithstanding anything to the contrary in this
Agreement or any other Loan Document, to that amount which would have accrued at
the Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to such Lender or Agent pursuant to this Agreement
below the Highest Lawful Rate until the total amount of interest accrued
pursuant to this Agreement or such other Loan Document, as the case may be, and
such fees or compensation deemed to be interest equals the amount of interest
which would have accrued to such Lender or Agent if a varying rate per annum
equal to the interest provided pursuant to any other relevant Section hereof
(other than this Section), as applicable, had at all times been in effect, plus
the amount of fees which would have been received but for the effect of this
Section; and
     (v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.
     SECTION 10.13 Joint and Several Obligations. Each Borrower has determined
that it is in its best interest and in pursuance of its legitimate business
purposes to induce the Lenders to extend credit to the Borrowers pursuant to
this Agreement. Each Borrower acknowledges and represents that the availability
of the Commitments to each of the Borrowers benefits each Borrower individually
and that the Loans made will be for and inure to the benefit of each of the
Borrowers individually and as a group. Accordingly, each Borrower shall be
jointly and severally liable (as a principal and not as a surety, guarantor or
other accommodation party) for each and every representation, warranty, covenant
and obligation to be performed by the Borrowers under this Agreement and the
other Loan Documents, and each Borrower acknowledges that in extending the
credit provided herein the Agent and the Lenders are relying upon the fact that
the Obligations of each Borrower hereunder are the joint and several obligations
of a principal. The invalidity, unenforceability or illegality of this Agreement
or any other Loan Document as to one Borrower or the release by the Agent or the
Lenders of a Borrower hereunder or thereunder shall not affect the Obligations
of the other Borrowers under this Agreement or the other Loan Documents, all of
which shall otherwise remain valid and legally binding obligations of the other
Borrowers.
     SECTION 10.14 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Act.

54



--------------------------------------------------------------------------------



 



     SECTION 10.15 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  APACHE CORPORATION    
 
           
 
  By:        
 
                Name: Matthew W. Dundrea         Title: Vice President and
Treasurer    
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender
   
 
           
 
  By:        
 
                Name:         Title:    
 
                CITIBANK, N.A., as a Co-Syndication Agent and as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                BANK OF AMERICA, N.A., as a Co-Syndication Agent and as Lender  
 
 
           
 
  By:        
 
                Name:         Title:    

[SIGNATURE PAGE TO
U.S. $1,500,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 1



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a Co-Documentation Agent and as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    
 
                UBS LOAN FINANCE LLC, as a Co-Documentation Agent and as Lender
   
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    
 
                HARRIS NESBITT FINANCING, INC., as Lender    
 
           
 
  By:        
 
                Name:         Title:    

[SIGNATURE PAGE TO
U.S. $1,500,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 2



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK BRANCH, as Lender    
 
           
 
  By:        
 
                Name: Marcus Tarkington         Title: Director    
 
           
 
  By:        
 
                Name: Rainer Meier         Title: Vice President           ROYAL
BANK OF CANADA, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                UNION BANK OF CALIFORNIA, N.A., as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender    
 
           
 
  By:        
 
                Name:         Title:    

[SIGNATURE PAGE TO
U.S. $1,500,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 3



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK N.V., as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    
 
                BAYERISCHE LANDESBANK — CAYMAN ISLANDS BRANCH, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    
 
                CALYON NEW YORK BRANCH, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

[SIGNATURE PAGE TO
U.S. $1,500,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 4



--------------------------------------------------------------------------------



 



                  WILLIAM STREET COMMITMENT CORPORATION, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                HSBC BANK USA, NATIONAL ASSOCIATION, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                MORGAN STANLEY BANK, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                THE ROYAL BANK OF SCOTLAND PLC, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                SOCIÉTÉ GÉNÉRALE, as Lender    
 
           
 
  By:        
 
                Name:         Title:    

[SIGNATURE PAGE TO
U.S. $1,500,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 5



--------------------------------------------------------------------------------



 



                  SUMITOMO MITSUI BANKING CORPORATION, as Lender    
 
           
 
  By:        
 
                Name: William M. Ginn         Title: General Manager    
 
                MIZUHO CORPORATE BANK, LTD., as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                WELLS FARGO BANK, NA, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                BARCLAYS BANK PLC, as Lender    
 
           
 
  By:        
 
                Name:         Title:    

[SIGNATURE PAGE TO
U.S. $1,500,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 6



--------------------------------------------------------------------------------



 



                  TORONTO DOMINION (TEXAS) LLC, as Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                AMEGY BANK NATIONAL ASSOCIATION, as Lender    
 
           
 
  By:        
 
                Name:         Title:    

[SIGNATURE PAGE TO
U.S. $1,500,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 7